Order entered October 19, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00567-CR
                                    No. 05-16-00568-CR

                        DARRIUS DEMANS MOSLEY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F10-53873-M & F12-59600-M

                                          ORDER
       The Court REINSTATES the appeals.

       On August 16, 2016, we ordered the trial court to make findings regarding why the

appellant’s brief had not been filed. We ADOPT the October 11, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant is not indigent and has retained counsel

Lawrence Mitchell who has not abandoned the appeal; (3) counsel’s back surgery prevented him

from working for a period of time; and (4) counsel requests sixty days in which to complete

appellant’s brief. We ORDER appellant to file his brief no later than December 19, 2016.

                                                    /s/   ADA BROWN
                                                          JUSTICE